

117 HR 4481 RH: Small Business 7(a) Loan Agent Transparency Act
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 101117th CONGRESS1st SessionH. R. 4481[Report No. 117–141]IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Phillips (for himself and Mr. Meuser) introduced the following bill; which was referred to the Committee on Small BusinessOctober 12, 2021Additional sponsors: Mr. Donalds, Ms. Tenney, Mr. Garbarino, Ms. Van Duyne, and Ms. SalazarOctober 12, 2021Reported from the Committee on Small Business; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Small Business Act to establish requirements for 7(a) agents, and for other purposes.1.Short titleThis Act may be cited as the Small Business 7(a) Loan Agent Transparency Act.2.Requirements for 7(a) agents(a)Office of Credit Risk Management DutiesSection 47(b) of the Small Business Act (15 U.S.C. 657t(b)) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period and inserting a semicolon; and(3)by adding at the end the following new paragraph:(4)any 7(a) agent..(b)Enforcement authority(1)Office of Credit Risk ManagementSection 47(e) of the Small Business Act (15 U.S.C. 657t(e)) is amended by inserting or 7(a) agent after 7(a) lender each place such term appears.(2)Lender Oversight CommitteeSection 48(c)(2) of the Small Business Act is amended by striking and any Lending Partner or Intermediary participant and inserting , any 7(a) agent (as defined in section 47), or any Lending Partner or Intermediary participant.(c)Registration systemSection 47 of the Small Business Act (15 U.S.C. 657t) is amended by adding at the end the following new subsections:(j)Registration system for 7(a) agents(1)In generalThe Director shall establish a registration system for 7(a) agents that assigns a unique identifier to each 7(a) agent and collects data necessary for the Director to submit the report required under paragraph (4).(2)RequirementsA 7(a) agent shall—(A)register in the system established under paragraph (1) before providing covered services to a lender or applicant; and(B)effective 1 year after the date of the enactment of this subsection, submit an annual fee for such registration to the Director.(3)DatabaseThe Director shall establish and maintain an electronic database of the types of covered services provided by each 7(a) agent.(k)DefinitionsIn this section:(1)7(a) agentThe term 7(a) agent means a person who provides covered services on behalf of a lender or applicant.(2)Covered servicesThe term covered services means—(A)assistance with completing an application for a loan under section 7(a) (including preparing a business plan, cash flow projections, financial statements, and related documents); or (B)consulting, broker, or referral services with respect to a loan under section 7(a)..(d)Effective dateThis Act and the amendments made by this Act shall take effect 6 months after the date of the enactment of this Act.October 12, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed